Title: The Commissioners to Canada to John Hancock, 1 May 1776
From: Commissioners to Canada
To: Hancock, John


Sir
Montreal 1st. May 1776
After some difficulty and delay in getting thro’ the ice of Lake George, we arrived here on monday last and were very politely received by General Arnold who at present commands in this Post.
It is impossible to give you a just idea of the lowness of the Continental credit here from the want of hard money, and the prejudice it is to our affairs. Not the most trifling service can be procured without an assurance of instant pay in silver or gold. The Express we sent from St. John’s to inform the General of our arrival there, and to request carriages for La Prairie, was stopt at the ferry, till a friend passing changed a Dollar for him into silver, and we are obliged to that friend (Mr. M’Cartney) for his engagement to pay the Caleches, or they would not have come for us. The general apprehension, that we shall be driven out of the Province as soon as the King’s troops can arrive, concurs with the frequent breaches of promise the Inhabitants have experienced, in determining them to trust our people no farther. Therefore the utmost dispatch should be used in forwarding a large sum hither (we believe twenty thousand pounds will be necessary); otherwise it will be impossible to continue the war in this Country, or to expect the continuance of our interest with the people here, who begin to consider the Congress as bankrupt and their cause as desperate. Therefore till the arrival of money, it seems improper to propose the federal union of this Province with the others, as the few friends we have here, will scarce venture to exert themselves in promoting it, till they see our credit recoverd, and a sufficient army arrived to secure the possession of the Country.
Yesterday we attended a Council of war, the minutes of which we inclose. The places proposed are proper to prevent the further progress of the Enemy, in case they should oblige us to raise the siege of Quebeck. The plank and timber for the Gondolas is all prepared and ready at Fort Chamblee, and some of the Carpenters are arrived from New York; others are to be engaged here: and as hard money is necessary for these, we have a need to advance some out of what the Congress put into our hands for our own subsistance; to be replaced when cash shall arrive.
We understand that the Troops now before Quebeck have not ten days provision; but hope, as the lakes are now open, supplies will soon reach them.
We have directed the opening of the Indian Trade, and granting passports to all, who shall enter into certain engagements to do nothing in the upper Country prejudicial to the Continental interests.
We hope to morrow to obtain an account of our debts, that ought instantly to be paid. If besides what is necessary for that purpose, we had a sum to manage by opening a bank for exchanging continental bills, it is supposed that we might thereby give a circulation to those bills. The twenty thousand pounds above mentioned will, we think, answer both these purposes.
We are told that not less than the eight thousand orderd by Congress will be a sufficient army for this quarter. As yet there are but about three thousand, including those now passing down to Quebeck, who are just come over the lakes. The small pox is in the army, and General Thomas has unfortunately never had it. With great respect to yourself and Congress we have the honour to be, Sir Your most obedient humble Servants
B FranklinSamuel ChaseCh: Carroll of Carrollton
Honble. John Hancock Esqr
 
Endorsed: Letter from the Comrs. in Canada dated Montreal May 1. 1776 read 16th.